Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between Optio Software, Inc.
(“Company”), and C. Wayne Cape (“You” or “Your”) (collectively referred to as
the “Parties”), is entered into and effective as of the 1st of August, 2003 (the
“Effective Date”).1

 

WHEREAS, the Company is engaged in the Business;

 

WHEREAS, You have been acting as President and Chief Executive Officer of the
Company since February 1, 2003 and have been compensated pursuant to the
Transition Services Agreement dated August 1, 2001 between the Parties (the
“Transition Agreement”) which has now expired;

 

WHEREAS, the Parties desire to enter into an Employment Agreement to document
Your services after the Effective Date, upon the terms and conditions set forth
herein;

 

WHEREAS, Your position is a position of trust and responsibility with access to
Confidential Information, Trade Secrets, and information concerning employees
and customers of the Company;

 

WHEREAS, the Trade Secrets and Confidential Information, and the relationship
between the Company and each of its employees and customers are valuable assets
of the Company and may not be converted to Your own use;

 

WHEREAS, the Company has agreed to employ You in exchange for Your compliance
with the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, it is agreed:

 

  1.   Employment and Duties.

 

A. Company shall continue to employ You as Chief Executive Officer, President
and Chairman of the Board in accordance with the terms and conditions set forth
in this Agreement. You accept such continued employment on the terms set forth
herein. You shall report to the Board of Directors of the Company.

 

B. You shall have such duties as set forth on Exhibit B (“Duties”) and as may
otherwise be assigned to You by the Board of Directors from time to time.

--------------------------------------------------------------------------------

1   Unless otherwise indicated, all capitalized terms used in this Agreement are
defined in the “Definitions” section attached as Exhibit A. Exhibit A is
incorporated by reference and is included in the Definition of “Agreement.”



--------------------------------------------------------------------------------

C. You agree to devote all necessary working time required of Your position, to
devote Your best efforts, skill, and energies to promote and advance the
business and/or interests of the Company, and to fully perform Your obligations
under this Agreement. During Your employment, You shall not render services to
any other entity, regardless of whether You receive compensation, without the
prior written consent of the Company. You may, however, (i) engage in community,
charitable, and educational activities, (ii) manage Your personal investments,
and (iii) with the prior written consent of the Company, serve on corporate
boards or committees, provided that such activities do not conflict or interfere
with the performance of Your obligations under this Agreement or conflict with
the interests of the Company.

 

D. As an officer of the Company, You owe a duty of care and loyalty to the
Company, as well as a duty to perform Your Duties in a manner that is in the
best interests of the Company.

 

E. You agree to comply with the policies and procedures of the Company as may be
adopted and changed from time to time, including those described in the
Company’s employee handbook. Material changes to policies and procedures may be
made from time to time by the Board of Directors. If this Agreement conflicts
with such policies or procedures, this Agreement will control.

 

  2.   Compensation.

 

A. Base Salary. During the term of this Agreement, Company shall pay to You a
base salary of $270,000 per year, increased as set forth below (“Base Salary”),
subject to all applicable withholdings. Your Base Salary shall be increased on
the anniversary of the Effective Date in an amount equal to the product of the
Base Salary (as previously increased) and the percentage increase, if any, of
the Consumer Price Index for All Urban Consumers, Region South, published by the
U.S. Bureau of Labor Statistics over the prior year’s Consumer Price Index for
All Urban Consumers, Region South, published by the U.S. Bureau of Labor
Statistics. In addition, Your Base Salary may be adjusted annually at the
discretion of the Board of Directors, however these adjustments may only be
increases and not decreases. Your Base Salary shall be paid to You in accordance
with the Company’s normal payroll practices.

 

B. Bonus. During the term of this Agreement, You will receive an annual bonus if
Your performance and the Company’s performance meets certain criteria
established from year to year by the Company’s Board of Directors (the “Bonus”).
You will not receive any Bonus if, due to termination For Cause, You are not
employed on the last day of the year for which the Bonus is to be paid,
otherwise the Bonus is to be prorated. The Bonus will be subject to all
applicable withholdings and will be paid in accordance with the Company’s Annual
Bonus Incentive Plan. In the event of a Change of Control, the Company and Your
individual performance targets for the Annual Bonus Incentive Plan shall be
deemed to be met in full for the remainder plan year in which the Change of
Control occurs. Payment of such bonus shall be made to You on the earlier of (i)
Your termination pursuant to Section 5C hereof, or (ii) in accordance with the
payment schedule set forth in the bonus plan.

 

-2-



--------------------------------------------------------------------------------

C. Executive Benefits. You shall be entitled to participate in all benefit plans
as shall be in effect for all executive level personnel or applicable generally
to employees of the Company from time to time, subject to the terms and
conditions of such plans and programs.

 

3. Term. This Agreement shall continue until terminated by either Party in
accordance with Section 4 hereof.

 

In the event of a Change of Control, Your rights thereafter under this Agreement
shall become permanent, are not terminable, and cannot be affected by any
corporate action without Your consent, except as is provided for in Section 4 of
this Agreement with respect to death or normal retirement, termination by the
Company For Cause, or Your disability. The previous sentence shall not restrict
the Company’s right to terminate this Agreement as provided in the first
paragraph of this Section 3, subject to Section 4 below.

 

4. Termination. This Agreement may be terminated upon the occurrence of any of
the following events:

 

A. Your death, however prorating of bonus (to the extent earned by You prior to
Your death) would transfer to Your estate;

 

B. Your disability; “Disability” means the inability of the Executive, due to
the condition of the Executive’s physical, mental or emotional health, to
regularly and satisfactorily perform the duties of the Executive’s
responsibilities as an executive of the Company or its subsidiaries for a
continuous period in excess of three months. If the existence of the Executive’s
Disability shall be disputed by either party, the determination by a physician
duly licensed to practice medicine that such Disability exists shall be
necessary to establish such Disability, unless the Executive refuses to submit
to appropriate examinations at the request of the Board, in which case the
determination of the Board in good faith and after the requisite period of
Disability shall be conclusive as to whether such Disability exists;

 

C. Mutual written agreement between You and the Company at any time to terminate
this Agreement;

 

D. For Cause, as defined below,:

 

1. Your material breach of this agreement, provided that, if such breach is
curable, You shall be entitled to written notice and a thirty (30) day
opportunity to cure such breach;

 

2. Any act or omission by You which is, or is likely to be, materially injurious
to the Company or the business reputation of the Company;

 

3. Your dishonesty, fraud, malfeasance, gross negligence or misconduct in the
performance of Your duties or otherwise having an adverse affect on the Company;

 

-3-



--------------------------------------------------------------------------------

4. Your continued failure to satisfactorily perform Your duties under this
Agreement, to follow the direction (consistent with Your duties) of the Board of
Directors, or to follow the policies, procedures, and rules of the Company,
after notice and a thirty (30) day opportunity to cure;

 

5. Your arrest, indictment for, or conviction of, or Your entry of a plea of
guilty or no contest to, a felony or crime involving moral turpitude; or

 

6. Your resignation for other than Good Reason or failure to perform services
under this Agreement.

 

E. Your resignation for Good Reason which shall exist if the Company, without
Your written consent, (i) takes any action which is inconsistent with, or
results in the reduction of, Your then current title, duties or
responsibilities, (ii) reduces Your then current Base Salary, (iii) reduces the
benefits to which You are entitled on the Effective Date, unless a similar
reduction is made for other executive employees; (iv) requires You to relocate
more than seventy-five (75) miles from the location of the Company’s offices on
the Effective Date, or (v) enters into a Change of Control transaction and the
successor corporation, if it is not the Company, does not assume (by law or
contract) the obligations of the Company hereunder. Good Reason shall not
include any isolated, insubstantial or inadvertent action that (i) is not taken
in bad faith, and (ii) is remedied by the Company within thirty (30) days of
receiving notice by You of such action.

 

F. Upon giving You ninety (90) days written notice, termination of employment by
the Company at any time for any reason not defined in subsections A-E above.

 

  5.   Post Termination Payment Obligations.

 

A. If this Agreement terminates for any of the reasons set forth in subsections
4A, 4C or 4D of this Agreement, then You shall be entitled to receive Your Base
Salary through the termination date (as increased by any raises) and thereafter
the Company shall have no further obligations under this Agreement, including,
but not limited to, the obligation to pay You any portion of the Bonus under
Section 2B, but You shall continue to be bound by Sections 8A, 8B and 8C, and
all other post-termination obligations contained in this Agreement.

 

B. Except as otherwise provided in subsection 5C, if applicable, if this
Agreement terminates for any of the reasons set forth in subsections 4E or 4F of
this Agreement, then the Company shall pay You a separation payment equal to
twelve (12) months base salary in effect as of the date of termination (subject
to increase pursuant to Section 3, including increases after the date of
termination), payable over a period of twelve (12) months in accordance with the
Company’s normal payroll practices, any prorated Bonus payments (to the extent
earned by You prior to the date of Your termination). If this Agreement
terminates for the reason set forth in subsection 4B of this Agreement by reason
of an injury which occurs in the course of the performance of Your duties for
the Company, then the Company shall pay You a separation payment equal to twelve
(12) months base salary in effect as of the date of termination, less the
monthly

 

-4-



--------------------------------------------------------------------------------

amount that you are entitled to receive under any and all long-term and
short-term disability insurance policies, payable over a period of twelve (12)
months in accordance with the Company’s normal payroll practices.

 

C. If, within twelve (12) months following a Change of Control:

 

1. the Company or the successor entity to the Company terminates Your employment
in the manner described in subsection 4F of this Agreement; or

 

2. You terminate your employment pursuant to subsection 4E of this Agreement,
then

 

(i) You shall receive a separation payment equal to twelve (12) months Base
Salary in effect as of the Date of Termination, payable over a period of twelve
(12) months in accordance with the Company’s normal payroll practices (or at the
election of the Company, payable as a lump sum payment);

 

(ii) the Company shall maintain in full force and effect and pay all related
expenses for the continued benefit of You and Your dependants until the earlier
of twelve (12) months following Your termination, or the date You accept other
employment and obtain, the equivalent of all life, disability, accident, health
insurance and other employee benefit plans, programs, benefits or arrangements
in which You were entitled to participate immediately prior to such date
provided that Your continued participation is possible under the general terms
and provisions of such plans and programs. No deduction for any expenses related
to the benefits described in this section shall be made from Your Base Salary
during the period after termination for which You are eligible for such
benefits. In the event that Your participation in any such plan or program is
barred, the Company shall arrange to provide You with benefits substantially
similar to those which You were entitled to receive under such plans and
programs immediately prior to Your termination, provided that any reduction of
benefits which constituted a basis for Your termination of employment for Good
Reason shall not be taken into account for purposes of determining Your
continued benefits under this subsection;

 

(iii) You shall receive the cash bonus amount earned by You as though You and
the Company met the performance objectives required by the Board of Directors
for payment of such bonus amount for the remainder of the plan year following
the Change of Control.

 

D. You currently hold options to purchase 3,000,000 shares of the Company’s
common stock (“Cape Options”). Cape Options to purchase 2,000,000 shares were
issued pursuant to the Company’s Stock Incentive Plan (“Plan Options”) and Cape
Options to purchase 1,000,000 shares were issued outside the Company’s Stock
Incentive Plan (“Non-Plan Options”). If your employment terminates pursuant to
Section 4A, 4B,

 

-5-



--------------------------------------------------------------------------------

4C, 4E or 4F (including, but not limited to, after or in connection with a
Change in Control), the Plan Options shall be exercisable for one (1) year
following the date of termination. If Your employment terminates pursuant to
Section 4D (including, but not limited to, after or in connection with a Change
of Control), the Plan Options shall be exercisable for ninety (90) days
following the date of termination. Notwithstanding anything herein to the
contrary or without respect to the nature of termination, the Non-Plan Options
have no expiration date, in accordance with their terms. If the Company
terminates Your employment in the manner described in subsection 4E or 4F of
this Agreement, then vesting of any unvested options shall be accelerated so
that such options shall be immediately exercisable in full in accordance with
the terms and conditions of the Stock Option Certificate.

 

E. The Company’s obligation to make the separation payments as set forth herein
shall be conditioned upon Your:

 

1. Execution of a Separation and Release Agreement in a form prepared by the
Company whereby You release the Company from any and all liability and claims of
any kind; and

 

2. Compliance with the restrictive covenants (Sections 8A, 8B and 8C) and all
post-termination obligations contained in this Agreement.

 

The Company’s obligation to make the separation payments set forth in this
Section 5 shall terminate immediately upon any breach by You of any
post-termination obligations to which You are subject.

 

6. Set-Off. If You have any outstanding obligations to the Company at the time
this Agreement terminates for any reason, You acknowledge that the Company is
authorized to deduct any amounts owed to the Company from Your final paycheck
and/or from any amounts that would otherwise be due to You under Section 5
above.

 

7. Books and Records. You agree that all files, documents, records, customer
lists, books and other materials which come into Your use or possession during
the term of this Agreement and which are in any way related to the Company’s
business shall at all times remain the property of the Company, and that upon
request by Company or upon the termination of this Agreement for any reason, You
shall immediately surrender to Company all such property and copies thereof.

 

8. Restrictive Covenants. You acknowledge that the restrictions contained in
this Section 8 are reasonable and necessary to protect the legitimate business
interests of the Company, and will not impair or infringe upon Your right to
work or earn a living after Your employment with the Company ends.

 

A. Trade Secrets and Confidential Information. You represent and warrant that:
(i) You are not subject to any agreement that would prevent You from performing
Your duties for the Company or otherwise complying with this Agreement, and (ii)
You are not subject to or in breach of any non-disclosure agreement, including
any agreement concerning trade secrets or confidential information owned by any
other party.

 

-6-



--------------------------------------------------------------------------------

You agree that You will not: (i) use, disclose, or reverse engineer the Trade
Secrets or the Confidential Information, except as authorized by the Company;
(ii) during Your employment with the Company, use, disclose, or reverse engineer
(a) any confidential information or trade secrets of any former employer or
third party, or (b) any works of authorship developed in whole or in part by You
during any former employment or for any other party, unless authorized in
writing by the former employer or third party; or (iii) upon Your resignation or
termination (a) retain Trade Secrets or Confidential Information, including any
copies existing in any form (including electronic form), which are in Your
possession or control, or (b) destroy, delete, or alter the Trade Secrets or
Confidential Information without the Company’s consent.

 

The obligations under this Section 8A shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law, and (ii) with regard to the Confidential Information,
remain in effect during the Restricted Period.

 

B. Non-Solicitation of Customers. During the Restricted Period, You will not
solicit any Customer of the Company for the purpose of providing any goods or
services competitive with the Business. The restrictions set forth in this
Section 8B apply only to the Customers with whom You had Contact.

 

C. Non-Recruit of Employees. During the Restricted Period, You will not,
directly or indirectly, solicit, recruit or induce any Employee to (a) terminate
his or her employment relationship with the Company or (b) work for any other
person or entity engaged in the Business.

 

9. Work Product. Your employment duties may include inventing in areas directly
or indirectly related to the business of the Company or to a line of business
that the Company may reasonably be interested in pursuing. All Work Product
shall constitute work made for hire. If (i) any of the Work Product may not be
considered work made for hire, or (ii) ownership of all right, title, and
interest to the legal rights in and to the Work Product will not vest
exclusively in the Company, then, without further consideration, You assign all
presently-existing Work Product to the Company, and agree to assign, and
automatically assign, all future Work Product to the Company.

 

The Company will have the right to obtain and hold in its own name copyrights,
patents, design registrations, proprietary database rights, trademarks, rights
of publicity, and any other protection available in the Work Product. At the
Company’s request, You agree to perform, during or after Your employment with
the Company, any acts to transfer, perfect and defend the Company’s ownership of
the Work Product, including, but not limited to: (i) executing all documents
(including a formal assignment to the Company) necessary for filing an
application or registration for protection of the Work Product (an
“Application”), (ii) explaining the nature of the Work Product to persons
designated by the Company, (iii) reviewing Applications and other related
papers, or (iv) providing any other assistance reasonably required for the
orderly prosecution of Applications.

 

-7-



--------------------------------------------------------------------------------

You agree to provide the Company with a written description of any Work Product
in which You are involved (solely or jointly with others) and the circumstances
surrounding the creation of such Work Product.

 

10. License. You grant to the Company an irrevocable, nonexclusive, worldwide,
royalty-free license to: (i) make, use, sell, copy, perform, display,
distribute, or otherwise utilize copies of the Licensed Materials, (ii) prepare,
use and distribute derivative works based upon the Licensed Materials, and (ii)
authorize others to do the same. You shall notify the Company in writing of any
Licensed Materials You deliver to the Company.

 

11. Release. You consent to the Company’s use of Your image, likeness, voice, or
other characteristics in the Company’s products or services. You release the
Company from any claims which You have or may have for right of publicity,
copyright infringement, or any other causes of action arising out of the use,
distribution, adaptation, reproduction, broadcast, or exhibition of such
characteristics.

 

12. Post-Employment Disclosure. During the Restricted Period, you will disclose
that you have covenants (and the nature of those covenants) to persons and/or
entities to whom You provide goods and services. If, during the Restricted
Period, You provide services to another person or entity which provides goods or
services competitive with the goods or services provided by the Company You
shall provide the Company with such person or entity’s name, Your job title, and
a description of the services You will provide.

 

13. Injunctive Relief. You agree that if You breach Sections 8, 9, 10 and/or 11
of this Agreement: (i) the Company would suffer irreparable harm; (ii) it would
be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by the Company, and (iii) if the
Company seeks injunctive relief to enforce this Agreement, You will waive and
will not (a) assert any defense that the Company has an adequate remedy at law
with respect to the breach, or (b) require that the Company submit proof of the
economic value of any Trade Secret or Confidential Information. Nothing
contained in this Agreement shall limit the Company’s right to any other
remedies at law or in equity.

 

14. Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.

 

15. Attorneys’ Fees. In the event of litigation relating to this Agreement, the
prevailing party shall be entitled to recover attorneys’ fees and costs of
litigation in addition to all other remedies available at law or in equity.

 

16. Arbitration With Respect to Certain Matters. The parties agree to submit to
arbitration, in accordance with these provisions, any claim or controversy
arising from or related to the alleged breach of this Agreement, provided that
claims or disputes of the types described in Section 13 above shall not be
subject to this Section 16. The parties further agree that, other than with
respect to claims or disputes of the types described in Section 13 above, the
arbitration process agreed upon herein shall be the exclusive means for
resolving all disputes made subject to arbitration herein, but that no
arbitrator shall have authority to expand the scope of these

 

-8-



--------------------------------------------------------------------------------

arbitration provisions. Any arbitration hereunder shall be conducted under the
Model Employment Procedures of the American Arbitration Association (AAA) and
the parties agree that the Federal Arbitration Act shall govern the proceedings.
Either party may invoke arbitration procedures herein by written notice for
arbitration containing a statement of the matter to be arbitrated. The parties
shall then have fourteen (14) days in which they may identify a mutually
agreeable, neutral arbitrator. After the fourteen (14) day period has expired,
the parties shall prepare and submit to the AAA a joint submission, with each
party to contribute half of the appropriate administrative fee. In the event the
parties cannot agree upon a neutral arbitrator within fourteen (14) days after
written notice for arbitration is received, their joint submission to the AAA
shall request a panel of nine arbitrators who are practicing attorneys with
professional experience in the field of employment law, and the parties shall
attempt to select an arbitrator from the panel according to AAA procedures.
Unless otherwise agreed by the parties, the arbitration hearing shall take place
in Atlanta, Georgia at a place designated by the AAA. All arbitration procedures
hereunder shall be confidential. The arbitrator shall have authority to include
all or any portion of costs of such arbitration in an award. The arbitrator
shall not have the power or authority to award indirect, special, incidental,
consequential, exemplary, or punitive damages. The arbitrator may include
equitable relief. Any arbitration awarded shall be accompanied by a written
statement containing a summary of the issues in controversy, a description of
the award, and an explanation of the reasons for the award. It is understood and
agreed by the parties that their agreements herein concerning arbitration do not
otherwise alter the terms and conditions of employee’s employment as provided by
this agreement.

 

17. Waiver. Any Party’s failure to enforce any provision of this Agreement shall
not act as a waiver of that or any other provision. Any Party’s waiver of any
breach of this Agreement shall not act as a waiver of any other breach.

 

18. Entire Agreement. This Agreement, including Exhibits A and B which are
incorporated by reference, constitutes the entire agreement between the Parties
concerning the subject matter of this Agreement. This Agreement supersedes any
prior communications, agreements or understandings, whether oral or written,
between the Parties relating to the subject matter of this Agreement. Other than
terms of this Agreement, no other representation, promise or agreement has been
made with You to cause You to sign this Agreement.

 

19. Amendments. This Agreement may not be amended or modified except in writing
signed by both Parties.

 

20. Survival; Successors and Assigns. This Agreement shall be assignable to, and
shall inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. A Change of Control shall not affect the terms of this Agreement. As used
in this Agreement, “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid or otherwise. You shall
not have the right to assign Your rights or obligations under this Agreement.
The covenants contained in Sections 8A, 8B and 8C of this Agreement shall
survive cessation of Your employment with the Company, regardless of the reason
for cessation of Your employment and regardless of who causes the cessation.

 

-9-



--------------------------------------------------------------------------------

21. Governing Law. The laws of the State of Georgia shall govern this Agreement.
If Georgia’s conflict of law rules would apply another state’s laws, the Parties
agree that Georgia law shall still govern.

 

22. No Strict Construction. If there is a dispute about the language of this
Agreement, the fact that one Party drafted the Agreement shall not be used in
its interpretation.

 

23. Notice. Whenever any notice is required, it shall be given in writing
addressed as follows:

 

To Company:

 

Optio Software, Inc.

3015 Windward Plaza

Windward Fairways II

Alpharetta, Georgia 30005

Attn: Board of Directors

 

To Executive:

 

C. Wayne Cape

9010 Nesbitt Ferry Road

Unit 17

Alpharetta, Georgia 30022

 

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either Party may
change the address for notice by notifying the other party of such change in
accordance with this Section.

 

24. Consent to Jurisdiction and Venue. You agree that any claim arising out of
or relating to this Agreement shall be (i) brought in the Superior Court of
Fulton County, Georgia, or (ii) brought in or removed to the United States
District Court for the Northern District of Georgia, Atlanta Division. You
consent to the personal jurisdiction of the courts identified above. You waive
(i) any objection to jurisdiction or venue, or (ii) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.

 

25. AFFIRMATION. YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT,
YOU KNOW AND UNDERSTAND ITS TERMS AND CONDITIONS, AND YOU HAVE HAD THE
OPPORTUNITY TO ASK THE COMPANY ANY QUESTIONS YOU MAY HAVE HAD PRIOR TO SIGNING
THIS AGREEMENT.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

OPTIO SOFTWARE, INC.:

By:

 

/s/    CAROLINE BEMBRY

--------------------------------------------------------------------------------

Its:

  Chief Financial Officer

 

By:  

/s/    C. WAYNE CAPE

--------------------------------------------------------------------------------

    C. Wayne Cape

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

 

A. “Business” shall mean the business of (i) developing and providing software
that enables a business to integrate and present information to its customers,
suppliers, partners, and employees through various types of media (including,
but not limited to, print, Internet, e-mail and fax) by customizing, delivering
and exchanging information over a computer network (the “Software”), and (ii)
providing the implementation, training, and consulting services that support the
Software.

 

B. “Change of Control” shall mean either of the following: (i) the acquisition,
directly or indirectly after the date of this Agreement, in one series of
related transactions, of 45% or more of the Company’s common stock by any
“person” as that term is defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended excluding any acquisitions in capital raising
transactions; (ii) the consummation of a merger, consolidation, share exchange
or similar transaction of the Company with any other corporation, entity or
group, as a result of which the holders of the voting capital stock of the
Company as a group would receive less than 45% of the voting capital stock of
the surviving or resulting corporation, or (iii) the consummation of an
agreement providing for the sale or transfer (other than as security for
obligations of the Company) of substantially all the assets of the Company,
provided that none of the transactions described in subsections (i), (ii) or
(iii) shall include a transaction or series of transactions with an entity which
is controlled, directly or indirectly, after the transaction, by the Company or
another entity in which the shareholders of the Company immediately prior to
such transaction control, directly or indirectly, at least 45% of the
outstanding voting securities (including any entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries).

 

C. “Company” means Optio Software, Inc., its parents, subsidiaries, affiliates
and all related companies, as well as their respective officers, directors,
shareholders, employees, agents and any other representatives.

 

D. “Confidential Information” means information of the Company, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed. Confidential Information includes, but is not limited
to, (i) future business plans, (ii) the composition, description, schematic or
design of products, future products or equipment of the Company, (iii)
communication systems, audio systems, system designs and related documentation,
(iv) advertising or marketing plans, (v) information regarding independent
contractors, employees, clients and customers of the Company, and (vi)

 

-12-



--------------------------------------------------------------------------------

information concerning the Company’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (iii) otherwise enters the public domain through lawful means.

 

E. “Contact” means any interaction between You and a Customer which (i) takes
place in an effort to establish, maintain, and/or further a business
relationship on behalf of the Company and (ii) occurs during the last year of
Your employment with the Company (or during Your employment if employed less
than a year).

 

F. “Customer” means any person or entity to whom the Company has sold its
products or services, or solicited to sell its products or services.

 

G. “Employee” means any person who (i) is employed by the Company at the time
Your employment with the Company ends, (ii) was employed by the Company during
the last year of Your employment with the Company (or during Your employment if
employed less than a year), or (iii) is employed by the Company during the
Restricted Period.

 

H. “Licensed Materials” means any materials that You utilize for the benefit of
the Company, or deliver to the Company or the Company’s customers, which (i) do
not constitute Work Product, (ii) are created by You or of which You are
otherwise in lawful possession, and (iii) You may lawfully utilize for the
benefit of, or distribute to, the Company or the Company’s customers.

 

I. “Restricted Period” means the time period during Your employment with the
Company, and for one year after Your employment with the Company ends.

 

J. “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers which is not commonly known by or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

K. “Work Product” means (a) any data, databases, materials, documentation,
computer programs, inventions (whether or not patentable), designs, and/or works
of authorship, including but not limited to, discoveries, ideas, concepts,
properties,

 

-13-



--------------------------------------------------------------------------------

formulas, compositions, methods, programs, procedures, systems, techniques,
products, improvements, innovations, writings, pictures, audio, video, images of
You, and artistic works, and (b) any subject matter protected under patent,
copyright, proprietary database, trademark, trade secret, rights of publicity,
confidential information, or other property rights, including all worldwide
rights therein, that is or was conceived, created or developed in whole or in
part by You while employed by the Company and that either (i) is created within
the scope of Your employment, (ii) is based on, results from, or is suggested by
any work performed within the scope of Your employment and is directly or
indirectly related to the business of the Company or a line of business that the
Company may reasonably be interested in pursuing, (iii) has been or will be paid
for by the Company, or (iv) was created or improved in whole or in part by using
the Company’s time, resources, data, facilities, or equipment.

 

-14-



--------------------------------------------------------------------------------

EXHIBIT B

 

CHIEF EXECUTIVE OFFICER AND PRESIDENT

 

Position Responsibilities:

 

Develop the company’s business and product strategy and carry it through full
implementation.

 

Work closely with the Board of Directors in reviewing the market place strategy
and evaluating new growth opportunities and acquisition targets.

 

Lead, manage and direct business on a day-to-day basis worldwide with full
responsibility and accountability for vision, processes, growth, profitability
and effectively implementing business plans.

 

Serve as an officer and/or director of the Company’s subsidiaries as requested
by the Company.

 

Ensure that Company assets are utilized to the maximum.

 

Establish strong connection with potential partners, customers, industry
experts, trade analysts, financial analysts and investment bankers.

 

Increase organizational intensity, establish individual and team goals and
accountability, while creating an environment, which rewards and promotes a
commitment to excellence and winning.

 

Begin to assume a prominent industry profile through participation in a variety
of public and industry-oriented forums to understand the competitive environment
and opportunities for future growth.

 

Perform periodic performance and compensation reviews for the management team.
Retain proper documentation for all review/counseling sessions.

 

Schedule quarterly Board meetings as authorized by the Board. Prepare an agenda
and circulate it to all members of Board. Arrange for minutes to be taken,
distributed and filed.

 

Review financial and statistical reports for presentation to the Board.

 

Maintain direct/indirect approval of all Company expenditures. Approve and sign
accounts payable and payroll checks within the established financial guidelines.

 

In conjunction with legal counsel, assure appropriateness of all legal contracts
for Company.

 

-15-



--------------------------------------------------------------------------------

Interface with Company’s accounting, insurance, legal firms, pension advisors
and consultants as required.

 

Perform other duties as requested by the Board of Directors to ensure the smooth
operation and goal attainment for Company.

 

-16-